Citation Nr: 0210360	
Decision Date: 08/23/02    Archive Date: 08/29/02

DOCKET NO.  99-24 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected status post operative left acromioclavicular joint 
disability with arthritis, currently evaluated as 20 percent 
disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from August 1940 to August 
1946 and from October 1946 to June 1960.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from July 1999 and February 2000 rating decisions by 
the RO. 

The veteran testified at a personal hearing before the 
undersigned Member of the Board in May 2002.  The Board 
notes, however, that at the time of the hearing, the claims 
file had been mislaid temporarily, and was therefore not 
available for review by either the undersigned Member of the 
Board or the veteran's representative.  As such, the 
undersigned Member of the Board and the veteran's 
representative were unaware that the issue of TDIU had been 
developed for appellate review and the issue was therefore 
not discussed at the May 2002 hearing.  This matter is 
further addressed below.  


REMAND

At the outset, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act (VCAA) of 2000, which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  

Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (which have 
since been codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 
and 3.326).  Except as specifically noted, the new 
regulations are effective November 9, 2000.

The Board notes that the RO has not addressed this new 
legislation with regard to the veteran's claims for an 
increased rating and for entitlement to TDIU. 

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law. 

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Historically, the RO issued a rating decision in December 
1979 which granted the veteran service connection for status 
postoperative left acromioclavicular joint with a 
noncompensable rating assigned effective on March 3, 1979.  

In a March 1991 rating decision, the RO increased the rating 
to 10 percent for the service-connected left shoulder 
disability.  In a February 1995 decision, the Board further 
increased the rating to 20 percent for the service-connected 
status postoperative left acromioclavicular joint disability 
with arthritis.

In a January 1999 claim for an increased rating, the veteran 
asserted that his service-connected left shoulder disability 
with arthritis was severe enough to warrant a rating in 
excess of 20 percent.  

With regard to the medical evidence of record, the Board 
notes that the last VA examination of record is dated in June 
1999.  Increased limitation of motion and greater stiffness 
since the last examination was noted.  The examiner also 
noted that the veteran's left shoulder disability limited his 
daily activities and caused constant pain, weakness, 
stiffness, instability, fatigue and lack of endurance.  On 
examination of the left shoulder, crepitation, tenderness and 
ligamentous laxity were noted.  Also, distal clavicle 
protuberance of 1 cm. was noted as a deformity.  The examiner 
concluded that the veteran would be unable to do gross motor 
manipulation with the left upper extremity due to 
fatigability and that he would be unable to do repetitive 
motion with the left upper extremity.  Finally, although the 
veteran was retired, the examiner noted that he would be 
unable to lift or carry with the left arm in an occupational 
setting due to the instability of the left shoulder.  

June 1999 x-ray studies showed mild superior displacement of 
the distal clavicle relative to the acromion consistent with 
mild acromioclavicular separation.  The impression was that 
of mild acromioclavicular separation, chronic versus acute.

In a July 1999 rating decision, the RO denied the veteran's 
claim for an increased rating for the service-connected 
status postoperative left acromioclavicular joint disability 
with arthritis and the veteran timely appealed.  In this 
regard, the veteran requested a personal hearing before a 
traveling Member of the Board.

In his October 1999 Notice of Disagreement (NOD), the veteran 
indicated that he was unable to obtain or maintain 
substantially gainful employment due various disabilities, 
including the service-connected left shoulder disability.  
The RO properly construed these assertions as a claim of 
entitlement to TDIU.  

In a February 2000 rating decision, the veteran's claim of 
TDIU was denied and the veteran timely appealed that 
determination and requested a hearing before a traveling 
Member of the Board with regard to that issue. 

In January 2001, the RO issued another rating decision which 
again denied the veteran's claim of TDIU.  Subsequent to that 
determination, the veteran submitted additional medical 
evidence of record.  It is unclear as to exactly when the new 
evidence was submitted.  In any event, the RO did not, 
however, issue a Supplemental Statement of the Case (SSOC) 
with regard to the issue of entitlement to TDIU in light of 
the newly received evidence.

A May 2001 private radiology report noted that the 
glenohumeral joint was intact.  No dislocation or evidence 
for tendonitis was noted.  The AC joint was widened with 
superior elevation clavicular head consistent with 
dislocation, by history, of old injury.  Surgical clips in 
the left lower neck were noted.  

The veteran testified at a personal hearing before the 
undersigned Member of the Board sitting at the RO in May 
2002.  At that time, the veteran reported increased pain on 
motion, increased fatigability and increased incoordination 
as a result of the shoulder disability.  In addition, the 
veteran continued to refer to a medical examination report 
dated on or about June 2001 from the Santa Barbara Medical 
Foundation Clinic which allegedly shows an increased 
limitation of motion of the left shoulder.  


I.  Increased Rating-left shoulder

With regard to the veteran's claim of an increased rating for 
the service-connected status postoperative left 
acromioclavicular joint disability with arthritis, the Board 
finds that outstanding medical evidence not currently of 
record, particularly the June 2001 medical report form the 
Santa Barbara Medical Foundation as mentioned by the veteran 
at the May 2002 personal hearing, must be obtained before a 
proper decision on the merits can be rendered.  In this 
regard, the veteran should be asked to provide all sources of 
medical treatment for all of his service-connected 
disabilities.  

In addition, the Board notes that it has been over 3 years 
since the last VA examination of the left shoulder.  As such, 
the Board finds that another VA examination is necessary to 
determine if the service-connected left shoulder disability 
has become more severe since the last examination.  In this 
regard, the Board notes that any examination of 
musculoskeletal disability done for rating purposes must 
include consideration of all factors identified in 38 C.F.R. 
§§ 4.40, 4.45, and clinical findings must be expressed in 
terms of the degree of additional range-of-motion loss due to 
any pain on use, incoordination, weakness, fatigability, or 
pain during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

As such, the examiner should adequately discuss the degree of 
any functional loss due to service-connected left shoulder 
disability as required by DeLuca. 


II.  TDIU

As noted hereinabove, the issue of TDIU is in appellate 
status and before the Board at this time.  Unfortunately, at 
the time of the May 2002 personal hearing, the claims file 
had been temporarily mislaid and neither the undersigned 
Member of the Board, nor the veteran's representative was 
aware that the issue of TDIU was in appellate status at that 
time.  The only records available for review were those 
contained in files maintained by the service organization and 
the veteran himself.  At the pre-hearing conference, all 
parties agreed that the issue to be addressed at the hearing 
was increased rating for the shoulder disorder.  As a 
consequence, the TDIU issue was not discussed at the hearing 
despite the veteran's earlier request for a hearing before 
the Board on that issue.  

In this regard, the veteran should be scheduled for a 
personal hearing, or a videoconference hearing, if he so 
chooses, before a member of the Board at the RO with regard 
to the issue of entitlement to TDIU.

Moreover, additional evidence was received in support of the 
claim of TDIU, but the RO did not issue SSOC as required 
under 38 C.F.R. §§ 19.31 and 19.37 (2001).

The veteran is service connected for a left acromioclavicular 
joint disability (20%); hemorrhoids (10%); bilateral hernia 
repair (0%); and appendectomy (0%) for a combined evaluation 
of 30 percent disabling.  

In reaching a determination in this case, with regard to the 
issue of TDIU, the Board must follow the analysis of the 
United States Court of Appeals for Veterans Claims (Court) in 
Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Court held 
that for a veteran to prevail in a claim for individual 
unemployability benefits, it is necessary that the record 
reflect some factor which takes his case outside the norm.  
38 C.F.R. §§ 4.1, 4.15 (2001).  The fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high schedular rating which is assigned is 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether he can find employment.  Moreover, 
there is no statute or regulation which requires VA to 
conduct a job market or employability survey to determine 
whether a claimant is unemployable as a result of one or more 
service-connected disabilities.  See Gary v. Brown, 7 Vet. 
App. 229 (1994); see also Beaty v. Brown, 6 Vet. App. 532, 
538 (1994).  

However, unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19 (2001).  Marginal 
employment is not to be considered substantially gainful 
employment.  Factors to be considered, however, will include 
the veteran's employment history, educational attainment and 
vocational experience.  38 C.F.R. § 4.16 (2001).  

In light of the foregoing, the Board finds that another 
examination is required to determine whether the veteran is 
unemployable due to his service-connected disabilities.  

The Board also requests that any medical records referable to 
grant of disability benefits by the Social Security 
Administration should be obtained for review in connection 
with the veteran's claim.  

Accordingly, this matter is REMANDED for the following 
action:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for 
status postoperative left 
acromioclavicular joint disability with 
arthritis, as well as for all of his 
other service-connected disabilities, 
during the period of June 1999 to 
present.  Once identified, the RO should 
obtain and associate with the claims file 
all VA examinations, complete clinical 
records and/or outpatient treatment 
records from each health care provider 
that the veteran identifies, including, 
but not limited to an examination report 
from the Santa Barbara Medical Foundation 
Clinic dated on or about June 2001.

In addition, the RO should request from 
the veteran his occupational and 
educational history in conjunction with 
the claim of TDIU.

2.  The RO should schedule the veteran 
for a personal hearing, or a 
videoconference hearing if he so chooses, 
before a member of the Board at the RO 
with regard to the TDIU issue and notify 
the veteran of that hearing.

3.  The RO should schedule the veteran 
for a VA examination to determine the 
current severity of the service-connected 
left acromioclavicular joint disability 
with arthritis in terms of the Rating 
Schedule.  All indicated tests, including 
x-ray and range of motion studies, must 
be conducted.  The claims file must be 
made available to and reviewed by the 
examiner prior to the requested study.  
The examiner should state whether the 
veteran has any objective evidence of 
pain or functional loss due to pain 
associated with the service-connected 
left shoulder disability.  The examiner 
should provide an opinion as to the 
extent that pain limits the functional 
ability of the left shoulder.  The 
examiner should also be asked to describe 
the extent to which the veteran's left 
shoulder exhibit weakened movement, 
excess fatigability, incoordination, 
subluxation or instability.  These 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss.  The examiner should also 
portray the degree of additional range of 
motion loss due to pain on use or during 
flare-ups.  A complete rationale for any 
opinion expressed must be provided.  

In addition, the examiner should 
determine whether the veteran's service-
connected disabilities preclude him from 
obtaining and maintaining employment.  
All indicated tests must be conducted.  
The claims file must be made available to 
and reviewed by the examiner prior to the 
requested study.  Based on his/her review 
of the case, the examiner should provide 
an opinion as to whether the veteran's 
service-connected disabilities alone 
prevent him from securing and following 
substantially gainful employment 
consistent with education and work 
background.  Complete rationale for the 
opinions expressed should be provided.  

4.  The RO should readjudicate the 
veteran's claims for entitlement to an 
increased rating for the service-
connected left acromioclavicular joint 
disability with arthritis as well as the 
issue of TDIU in light of any additional 
evidence as well as in compliance with 
the VCAA.  In this regard, the RO should 
notify the veteran of what evidence he 
needs to submit with regard to all of the 
issues on appeal.  If the action taken is 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of all of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations in 
accordance with 38 C.F.R. §§ 19.31 and 
19.37.  He should also be afforded the 
opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




